Name: Regulation (EEC) No 1153/75 of the Commission of 30 April 1975 prescribing the form of accompanying documents for wine products and specifying the obligations of wine producers and traders other than retailers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 113/11 . 5. 75 Official Journal of the European Communities I (Acts whose publication is obligatory) REGULATION (EEC) No 1153/75 OF THE COMMISSION of 30 April 1975 prescribing the form of the accompanying documents for wine products and specifying the obligations of wine producers and traders other than retailers Whereas one of the purposes of accompanying documents should be to provide the consignee with as much information as possible about the product he is receiving; whereas, to this end, the products transported must be described on the documents in the clearest possible way ; whereas for this purpose rules adopted at Community level or, in the absence of such rules, national provisions, should be applied; whereas, furthermore, the accompanying document must bear particulars concerning any previous processing undergone by the product ; Whereas, in the case of products dispatched from one Member State to another, documents drawn up for this purpose should be used; whereas the reference number of the accompanying wine document should be entered on the customs document in question and the reference number of the customs document on the accompanying document; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/70 (*) of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 3166/74 (2), and in particular Articles 29 (3 ) and 35 thereof; Whereas Article 29 ( 1 ) of Regulation (EEC) No 816/70 provides for the introduction of an accompanying document for products coming within the common organization of the market in wine; Whereas accompanying documents must be authentic ; whereas to this end they must be completed by a competent agency ; whereas, however, so that that obligation may not impede trade in or the marketing of products in this sector, it must be provided that the competent authorities may delegate the task of completing such documents ; Whereas the entry of certain particulars provided for in this document, in particular the hours of departure and arrival of consignments, should not be made compulsory; Whereas, to ensure the effectiveness of this system of accompanying documents, provision should be made for a method of informing the competent agencies ; Whereas accompanying documents would seem to be of use only in respect of products for which specific checks are required ; whereas certain products may in certain cases be transported without an accompanying document; whereas, however, such exemption should be limited to products put up in such a way as does not allow any use other than that for which they are normally intended and to cases where the requirement of a document would cause undoubted inconvenience to those concerned ; whereas certain transitional provisions should also be laid down ; Whereas under Article 29 (2) of Regulation (EEC) No 816/70 wine producers , bottlers, processors and certain traders must keep turnover records ; whereas, ( x) OJ No L 99, 5 . 5 . 1970 , p. 1 . (2) OJ No L 338 , 17. 12. 1974, p. 1 . No L 113/2 Official Journal of the European Communities 1 . 5. 75 however, of such traders, retailers other than those receiving wine in bulk should be exempted from that obligation ; number and their dispersal among various Official Journals, these texts are difficult to use ; whereas they should therefore be consolidated in a single text ; whereas the opportunity should also be taken to make certain amendments ; whereas it is in particular possible to remove wine vinegar from the list of products in respect of which accompanying documents are required ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wine, Whereas, to prevent fraud, precise stock accounts must be kept for each product or group of products and certain procedures relating thereto must be specified ; whereas, however, in certain cases it is possible to simplify the system without jeopardizing its effectiveness ; whereas, in  particular, the reverse side of the harvest declarations provided for in Article 2 of Regulation No 134 ( 1 ) on the declaration of wine harvests and stocks, and the reverse side of the accompanying documents, and also forms of data suitable for use in modern accounting systems, may take the place of other records ; Whereas the entries on the records must faithfully represent the true position as regards the products held ; whereas it is consequently necessary to note on the records any losses or withdrawals by the producer or trader for his own use and the volume changes brought about by certain processing operations ; Whereas persons responsible for certain forms of processing must also be required to keep records ; Whereas the Member States must take the measures necessary to ensure the accuracy of the declarations on the documents and records ; whereas, in particular, a frequency for such checks must be prescribed ; HAS ADOPTED THIS REGULATION : TITLE I Accompanying documents Article 1 1 . Except where otherwise provided by this Regulation, all carriage between two places in the Community of products as specified in Article 1 of Regulation (EEC) No 816/70 coming within the terms of Article 9 (2) of the Treaty, shall require an accompanying wine document, hereinafter called 'accompanying document'. However, without prejudice to any more restrictive provisions relating to the movement of wine vinegar within their territory laid down by Member States, no accompanying document shall be required in respect of wine vinegar and argol. 2. 'Accompanying document' means : ( a) in the case of Community products with the exception of quality wines psr and wines fortified for distillation, a duly completed V.A.I form; (b ) in the case of quality wines psr, a duly completed V.A.2 form; (c) in the case of products from third countries in free circulation in Member States, with the exception of wines fortified for distillation, a duly completed V.A.3 form; (d ) in the case of wines fortified for distillation, a duly completed V.A.4 form. Member States may, for the purposes of circulation within their territory of Community products other than wine fortified for distillation, require the use of a duly completed V.A.5 form, provided quality wines psr are entered separately thereon. Whereas the competent agency must be able to make certain checks in situ; whereas, therefore, the representatives of that agency should be expressly authorized to have access to the relevant premises ; whereas, furthermore, since such checks may concern transactions carried out some time previously, provision must be made for the accompanying documents and records to be kept for a certain minimum period ; Whereas since their adoption the provisions of Com ­ mission Regulation (EEC) No 1769/72 ( 2 ) of 26 July 1972 drawing up accompanying documents and determining the obligations of wine producers and traders other than retailers have been amended a number of times ; whereas, by reason of their ( x) OJ No 111 , 6 . 11 . 1962 , p . 2604/62. ( 2) OJ No L 191,21 . 8 . 1972 , p . 1 . 1.5.75 Official Journal of the European Communities No L 113/3 Where Article 10 (3 ) applies and in cases to be specified by the Member States, one or more copies shall be used in addition to the relevant document as specified above. The forms :  V.A.I , V.A.2, V.A.3 , V.A.4 and V.A.5 ;  for the copies provided for in Article 10 (3 );  for all other copies, save as regards the indication of their intended use, shall conform to the specimens set out in the Annexes hereto . 3 . Until 31 December 1975, Member States may, for the purposes of carriage within a Member State or of carriage by sea from one port to another of a single Member State, continue to use national accompanying documents which bear at least the particulars required for accompanying documents . 4. For the purposes of paragraphs 2 and 3, the Benelux countries shall be deemed a single Member State. Article 2 1 . The forms referred to in the last subparagraph of Article 1 (2) shall be printed on white paper, free of mechanical pulp, dressed for writing purposes and weighing not less than 40 and not more than 65 g/m2. The size of the forms , shall be 210 X 297 mm; the typing space between lines shall be 4-24 mm (one ­ sixth of an inch); the layout of forms must be strictly observed. 2. The front page of the documents shall have a printed guilloche pattern background such as to reveal any falsification by mechanical or chemical means . The guilloche pattern shall be in the following colours :  blue for V.A.I forms,  green for V.A.2 forms,  red for V.A.3 forms,  yellow for V.A.4 forms,  grey for V.A.5 forms. 3 . The bottom right-hand corner of copies shall be printed the same colour as the guilloche pattern on the relevant form. 4. Member States shall be responsible for having the forms printed . These may also be printed by printers approved by the Member State in which they are established. In the latter case reference to such approval must appear on each form. Each form shall bear the name and address of the printer or a mark enabling the printer to be identified, and, save in the case of control copies, an individual serial number. This number shall be preceded by the appropriate letter or letters to indicate which Member State issued the documents : B for Belgium, D for Germany, DK for Denmark, F for France, GB for the United Kingdom, I for Italy, IRL for Ireland, L for Luxembourg and NL for the Netherlands . An issue number may be added when the accompanying document is completed . 5 . In the case of copies, the serial number appearing on the corresponding accompanying document shall be added. Article 3 1 . Accompanying document forms and any copies thereof shall be printed and completed in that official language of the Community specified by the competent authorities of the Member State in which carriage begins . 2. Accompanying document forms and any copies thereof shall be completed in typescript or by hand ; in the latter case they shall be completed legibly in ink using block letters . Article 4 Every Member State shall designate one or more competent agencies and shall inform the Commission of the name and address thereof. The Commission shall publish this information in the Official Journal of the European Communities. Every competent agency or authority empowered for the purpose shall issue accompanying documents and any requisite copies thereof. On issuing such documents and copies it shall place its official stamp thereon and shall keep a record of the documents and copies issued . 2 . Accompanying documents and any requisite copies thereof shall be completed by the competent agency or agencies of the Member State in which carriage begins or by the authority empowered for the purpose, according to information supplied by and on the responsibility of the consignor. No L 113/4 Official Journal of the European Communities 1 . 5 . 75 (b ) in the Member State in which carriage ends, the journey from the customs office where consignment under customs supervision ends, to the point of unloading. 3 . In the case referred to in ( a), the relevant particulars shall be entered by the consignor and in the case referred to in (b), by the carrier. However, Member States may lay down more detailed rules as to the manner in which these particulars are to be entered. 4. Member States may make mention of the name and address of the carrier optional. The competent agency or agencies of each Member State may authorize natural or legal persons or groups of persons, being persons or groups established within the Community, to complete in its stead or in the stead of the authority empowered for the purpose accompanying documents and copies thereof. Where such authorization is granted, the accompanying documents and copies thereof shall have previously been stamped by the competent agency or duly empowered authority. 3 . An accompanying document and any copies thereof shall be considered duly completed where the particulars required by the forms and by the provisions of this Regulation have been entered thereon. Particulars entered on an accompanying document or copy thereof may not be altered once the document has been completed. 4. Carriage must begin not later than the tenth day following the day on which the accompanying document is completed. Article 7 1 . If the means of transport is changed, the carrier shall enter the requisite particulars in sections 25 to 27 of the accompanying document. 2. If because of an incident occurring during carriage, the carrier is unable to comply with the latest date or time for arrival as specified in the accompanying document, he shall complete Section 29 accordingly. 3 . Member States may require that such entries be made or certified by the competent agencies . Article 5 1 . A single accompanying document shall be valid for a single carriage only. 2. Several products may be transported together from any one consignor to any one consignee under cover of a single accompanying document. However, only those products in respect of which the accompanying document was issued may be covered by that document. Article 8 1 . Description of products on accompanying documents shall be as prescribed by Community rules or, in the absence of such rules and as a provisional measure only, by national rules. 2. For grape must, concentrated grape must, grape juice and concentrated grape juice, the density shall be entered in place of total alcoholic strength. 3 . For grape must in fermentation and new wine still in fermentation, total alcoholic strength shall be the only alcoholic strength to be entered. 4. For grapes, grape must, concentrated grape must, wine lees and grape marc, quantities shall be given either by volume or by net weight. For all other products, the quantities shall be given by volume. Article 6 1 . Member States may make optional the entry on accompanying documents of the time of departure and the deadline for arrival . 2. Where in trade within the Community carriage begins or ends in a Member State in which it is compulsory to enter the time of departure and the deadline for arrival, such entries shall be made solely in respect of : (a) in the Member State in which carriage begins, the journey from the point of loading to the customs office where the required formalities for consignment of the products are completed ; No L 113/51.5.75 Official Journal of the European Communities 5 . For sparkling wine and semi-sparkling wine, it shall not be compulsory to enter the alcoholic strength. Article 9 1 . For :  grape must,  grape must in fermentation and  new wine still in fermentation, the figure 0, 1 , 2, 3 or 4 shall be entered in column 14 of the accompanying document to indicate : 0 : that the product has not been enriched, acidified or deacidified; 1 : that the product may not be enriched, acidified or deacidified ; 2 : that the product may be enriched ; 3 : that the product may be acidified; 4 : that the product may be deacidified . Where the product may be enriched, acidified or deacidified, or in the case of wine suitable for yielding table wine, the wine-growing zone where the fresh grapes used were harvested shall be entered in column 15 . 2. For table wine, the figure 5 shall be entered in column 14 of the accompanying document to indicate that the wine has been sweetened. 3 . For all products other than those specified in the first subparagraph of paragraph 1 , the figure 6, 7, 8 or 9 shall be entered in column 14 of the accompanying document to indicate : 6 : that the product has not been enriched, acidified or deacidified ; 7 : that the product has been enriched ; 8 : that the product has been acidified ; 9 : that the product has been deacidified. Entry of these particulars shall not be compulsory. 2. If the consignee is established outside the Community, the accompanying document shall, where there are customs arrangements to ensure that the products are in fact exported, accompany the products from their point of loading to the customs office where the export formalities are completed. Failing such arrangements the accompanying document shall accompany the products to the customs office of exit from the Community. As soon as exportation is ensured or carried out, the customs office concerned shall return the document to the consignor or his representative after entering one of the following endorsements, authenticated by its stamp, in section 23 : 'exported  ausgefiihrt  esportato  uitgevoerd  exporte  udfort'. If a requirement to this effect is entered in section 23, the consignor shall be responsible for forwarding the accompanying document to the consignee. 3 . In the case of wine suitable for yielding table wine and of the following products : (a) products originating in the Community :  fresh grape must, with fermentation arrested by the addition of alcohol,  grape juice, in containers holding more than five litres,  concentrated grape juice,  wine lees,  grape marc,  piquette,  wine fortified for distillation,  other products which cannot be offered for direct human consumption ; (b ) products not originating in the Community :  fresh grapes, excluding table grapes,  grape must,  concentrated grape must,  grape must in fermentation,  fresh grape must, with fermentation arrested by the addition of alcohol,  grape juice imported in containers holding more than five litres,  imported concentrated grape juice,  liqueur wine for the preparation of products other than products falling within heading No 22.05 of the Common Customs Tariff; Article 10 1 . Where the consigneee is established within the Community, the accompanying document shall accompany the products from their point of loading to their point of unloading, where it shall be delivered to the consignee or his representative. No L 113/6 Official Journal of the European Communities 1.5.75 by split up or is wholly or partially lost or destroyed, the carrier shall , as rapidly as possible, notify the competent agency of the Member State in which the incident concerned took place. The competent agency shall arrange for the relevant documents to be altered accordingly. Where such incident occurs outside the territory of the Community, the competent agency shall be the competent agency at the point of unloading. 2 . If products are found to be moving without an accompanying document or without the proper accompanying document, the competent agency of the Member State in which such finding is made or any other authority responsible for verification shall take the measures necessary to regularize and if appropriate penalize such irregular carriage operation.  wine lees,  grape marc,  piquette,  wine fortified for distillation  other products which cannot be offered for direct human consumption, in addition to the original document a copy shall be completed for control purposes . This copy shall be forwarded by the competent agency at the point of loading to the competent agency at the point of unloading not later than the first working day following the day on which the original document is completed. However, Member States may authorize natural or legal persons or groups of persons as specified in the second subparagraph of Article 4 (2 ) whom they authorize to complete the copy in question to forward such copy in the stead of the competent agency. 4. In the case referred to in the preceding paragraph, the competent agency at the point of unloading shall return the copy to the competent agency at the point of loading without delay. 5 . Without prejudice to the provisions of the preceding paragraph, Member States may also require that in the case of carriage between two points situated within their territory the issuing agency be informed each time products are dispatched and the competent agency at the point of destination be informed each time products are received . Article 13 1 . Accompanying documents shall not be required for the carriage of quantities of wine not exceeding 15 litres per consignment which are not intended for sale. 2. Member States may provide that no accompanying document is required :  for the carriage of grape juice put up in containers with a capacity not exceeding five litres, labelled and with a closing device of a non-reusable design approved by a competent agency;  for the carriage of wine put up in containers with a capacity not exceeding five litres, labelled and with a closing device of a non-reusable design approved by a competent agency and bearing the name and address or code number of the person responsible for such putting up ;  for the carrige, limited to their own territory, of wine or grape must in fermentation, put up in containers with a capacity of not less than five litres and not more than 45 litres, labelled and, in the case of wine, with a closing device of a non-reusable design approved by a competent agency and bearing the name and address or code number of the person responsible for such putting up provided each lot of wine or of must is accompanied by a detailed invoice bearing a number or stamp enabling the consignment to be identified, and issued in accordance with arrangements approved by the competent national authorities . Such invoice must bear at least a description of the product in accordance with the relevant provisions . Article 1 1 1 . For the purposes of trade within the Community in cases where Article 13 does not apply, a reference to the customs document issued for the dispatch of the products in question shall be entered in Section 8 of the accompanying documents while the type and serial number of the accompanying document shall be entered in the appropriate section of the customs document. 2. Customs authorities shall satisfy themselves that particulars which appear both on the customs document and on the accompanying document are consistent. If these are not consistent, Member States shall take appropriate measures . Article 12 1 . If during carriage, by reason of force majeure or of some unforeseeable accident, a consignment has to 1.5.75 Official Journal of the European Communities No L 113/7  the total distance by road does not exceed 40 km,  the entire transport operation takes place within a single wine-growing zone. In cases coming within the preceding subparagraph the consignee shall complete an accompanying document immediately on taking possession of the grapes. 4. Member States may provide that no accompanying document is required for carriage between two or more establishments of the same undertaking situated in the same area. TITLE II Records Article 14 With the exception of retailers, all natural and legal persons and groups of persons who for the purposes of their trade hold any product coming within Article 1 of this Regulation shall keep records. However :  Member States may require of retailers receiving wine put up in containers with a capacity exceeding 60 litres and of traders who do not hold stores that they keep records also ;  without prejudice to more restrictive provisions laid down by Member States in respect of wine vinegar moving in their territory, records shall not be required in respect of wine vinegar and argol . Every Member State shall supply the Commission with a detailed description of the closing devices approved. Member States may not rely upon the provisions of the first two indents so as to prohibit or impede the movement without an accompanying document of products put up in containers with a capacity not exceeding five litres on grounds relating to their closure, if these have been approved by the Member States in which the products were so put up . A container shall be considered duly labelled where the particulars describing the product are shown on the container and are in accordance with the relevant Community provisions, or in the absence of such provisions, with the relevant national provisions. A Member State may, provided that the wines in question are both put up and marketed within its territory, permit the movement without an accompanying document of table wines and imported wines conforming to the provisions of Article 28 of Regulation (EEC) No 816/70 even though the containers with a capacity not exceeding five litres in which such wines are put up have closing devices which cannot be regarded as non-reusable. The competent agencies shall carry out whatever checks on closing devices and labelling are rteccessary for the purposes of this paragraph. The entry into force of this Regulation shall be without prejudice to the movement without an accompanying document of products put up before 24 August 1972 in accordance with the Regulations then in force. 3 . Member States may provide that no accompanying document shall be required for the carriage, of grapes whether or not crushed or of grape must, from the vineyard or from some other establishment belonging to the producer of the grapes concerned, who has himself produced such grapes or must, to :  his wine-making establishment in the case of a single producer, or  to the group's wine-making establishment in the case of a member of a group of producers . Member States may provide that the accompanying document shall not be required for the carriage from the vineyard by the grower of his own grapes, whether or not crushed, provided that :  the grapes are transported to a wine-making establishment of a third party,  the grapes are not transported by the consignee, Article IS 1 . Records shall consist of fixed leaves numbered consecutively. Before use they shall be initialled by the competent agency which shall check the page numbering. 2. The records shall be kept for each undertaking at the place where the products are held. Article 16 1 . Persons and groups of persons as specified in the first paragraph of Article 14 shall in the records as specified in Article 15 keep accounts of the various wine products . No L 113/8 Official Journal of the European Communities 1 . 5. 75 Member States may however authorize a greater lapse of time in individual cases, and in particular where recourse is made to the provisions of Article 16 (3 ). Separate accounts must be kept for : (a) each category of product, other than argol and wine vinegar, specified either in Annex II to Regulation (EEC) No 816/70 or in Article 2 of Council Regulation (EEC) No 948/70 (*) of 26 May 1970 defining certain products falling within heading Nos 20.07, 22.04 and 22.05 of the Common Customs Tariff and originating in third countries, as last amended by Council Regulation (EEC) No 1533/74 (2) of 17 June 1974; (b ) each quality wine psr. 2. Member States may further require that separate account be kept in the records for such products as they may designate. 3 . Member States may provide that : (a) the accounts referred to in paragraph 2 need not be kept in the records ; (b ) the records may consist of a suitable modern accounting system, provided that those particulars which must appear in the records are distinguishable. 4. Member States may make the competent agency responsible for keeping some or all of the accounts referred to in paragraphs 1 and 2. Article 18 1 . In the case of the records to be kept by producers, Member States may provide that such records may take the form of the reverse side of stock and harvest declarations . 2. In the case of the records to be kept by traders, Member States may provide that where the trader does not carry out any processing as specified in Article 19 such records may take the form of the totality of the relevant accompanying documents or, where such documents are not required, of the relevant invoices . 3 . Whatever the form of the records, Member States shall specify the method whereby entries are to be made in respect of:  the personal consumption of the producer or trader and his family ;  any changes in the volume of the product, including any brought about by a change in its nature. Article 17 1 . For every entry or withdrawal of products there shall be stated in the records :  the corresponding date,  the quantity involved,  the product concerned, described in accordance with the rules laid down for the purpose,  the reference number of the document covering entry or withdrawal, loss or processing. Where no accompanying document is completed, Member States shall determine the nature of the documents to be used for such purposes and the nature of the particulars to be required. 2. The entry of a product must be recorded not later than the day following its receipt, and its withdrawal not later than the third day following dispatch. Article 19 1 . Those persons or groups of persons as specified in the first subparagraph of Article 14 who engage in certain processing of products coming within Article 1 shall keep records for each process in which every operation in respect thereof shall be entered. The processes in question are the following:  the production of sparkling wine,  the production of aerated sparkling wine,  the production of semi-sparkling wine,  the production of aerated semi-sparkling wine,  the production of liqueur wine,  the production of wines fortified for distillation,  other processing involving the addition of alcohol,  processing by distillation,  processing into aromatized wine,  the coupage of wines. Persons or groups of persons as specified in the first subparagraph of Article 14 shall enter the (x) OJ No L 114, 27. 5 . 1970, p. 6. (2) OJ No L 166, 21 . 6 . 1974 , p. 3 . 1.5.75 Official Journal of the European Communities No L 113/9 facilitate the verification provided for in paragraph 1 and shall permit access to their stores, administrative and trading premises by representatives of the agencies responsible for carrying out such verification and by persons empowered for this purpose. Article 22 Member States may lay down more stringent requirements in respect of the keeping and checking of records. nature and quantity of the products used in each operation and the products obtained, the numbers of the vats concerned and the date of the operation. Separate accounts shall be kept of any sugar, alcohol or spirits used. 2. Those persons or groups of persons as specified in the first subparagraph of Article 14 who bottle wine shall keep records in which shall be entered the nature and quantity of the products used, the numbers of the vats concerned, the number and capacity of bottles filled, the date of the operation and the number of the accompanying document or, where no accompanying document is required, of some other supporting document. Where bottling is undertaken under contract, the records shall also enable the various lots to be identified and shall give the name and address of the person who commissioned the bottling. 3 . Member States may for the purposes of para ­ graphs 1 and 2 authorize existing records to be adapted. The provisions of Articles 15 and 16 (3 ) shall apply also in respect of the records referred to in the preceding paragraphs . TITLE III Transitional and general provisions Article 23 Each Member State may, for the purposes of its legislation or of national procedures having other objectives, require further particulars to be given in addition to those required to be entered on the accompanying document. In such cases, such further particulars shall be entered in Section 23 . Article 20 1 . Persons or groups of persons as specified in the first subparagraph of Article 14 shall enter in the relevant accounts the actual losses sustained by a product during warehousing and those resulting from the various processing operations which it has undergone. Member States shall determine the maximum percentage which losses resulting from evaporation, warehousing and the various processing operations may represent. 2. Member States shall take all measures necessary to check compliance with paragraph 1 . They shall specify the method whereby actual losses are to be entered in the records, whatever the form of such records . Article 24 1 . Accompanying documents must be kept for at least five years . 2 . The records provided for in this Regulation and the documents concerning the operations entered therein must be kept for at least five years after the accounts to which they refer have been closed. 3 . Where in a record one or more accounts relating to insignificant quantities of wine are not yet closed, such accounts may be carried over to another record, a reference to such carry-over being made in the original record . In such case, the period of five years prescribed in paragraph 2 shall begin on the day of the carry-over. Article 21 1 . The competent agencies shall verify at least every other year the accuracy both of the particulars entered on accompanying documents and of those contained in the records, and the consistency of such particulars with the operations carried out. 2. Persons or groups of persons as specified in the first subparagraph of Article 14 shall at all times Article 25 1 . For the purposes of this Regulation, 'producer' means a natural or legal person as defined in Article 3 of Regulation No 134. No L 113/10 Official Journal of the European Communities 1 . 5 . 75 2. For the purposes of this Regulation, 'retailer' means a person as defined in Article 4 of Regulation No 134. Article 27 Regulation (EEC) No 1769/72 is hereby repealed with effect from 30 April 1975 . Article 28 This Regulation shall enter into force on 1 May 1975 . However, Article 1 (3 ) shall have effect from 1 January 1975 and the third indent of Article 13 (2) shall have effect from 1 February 1975 . Article 26 Member States shall notify the Commission without delay of the measures they have taken for the purpose of applying this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1975 . For the Commission P. J. LARDINOIS Member of the Commission To accompany the products and to be delivered to the consignee THE EUROPEAN COMMUNITIES NO AV.A.1 1 Consignor (name and address in full ) 5 Competent agency 2 Consignee (name and address in full ) 6 Service or local office to which the consignor is responsible A C C O M PA N Y IN G D O C U M E N T FO R W IN E C om m un ity pr od uc ts o th er th an qu al ity w in es p .s .r . an d w in es fo rt if ie d fo r di st ill at io n 3 Transporter (name and address in full) 7 Document drawn up on Nostamp (Signature of consignor)4 Means of transportation on departure : type ( lorry, railway wagon, boat, aeroplane etc.) 8 Customs document if any form ..ofnumber : or name : No from customs office.. 9 TRANSPORTED PRODUCTS 12 Actual alcoholic strength 10 Number and nature of packages 11 Description according to the relevant provisions 13 Total alcoholic strength Density 14 Special particulars 15 Wine ­ growing zone 16 Quantity ( in figures) I : ( litres) i17 Total quantity (in words) 18 Totals kg : kg 19 Transportation departed To be completed only for intra-Community trade 21 Transportation departed 22 Date and hour of the deadline for arrival at the following place of unloadingon 20 Date and hour of the deadline for arrival at the following customs office of departureai hr on at hr from the following place of loading from the following customsoffice of destination on on at hr hr 23 RESERVED FOR THE COMPETENT AUTHORITIES 24 ANY CHANGES IN MEANS OF TRANSPORTATION 25 Date 26 New means of transportation 27 New transporter (name and address in full ) Type : No or name : l Type : No or name : Type : \\ No or name : \ Type : \ No or name : \\ 28 ANY ACCIDENTS DURING TRANSPORTATION 29 Statement of the facts and the measures taken 30 Visa of the competent authorities NOTES 1 This document should be completed either in type or legibly in ink, using BLOCK CAPITALS. 2 Dates shall be entered in the following order : the day, represented by a number 01 to 31 , the month by a number 01 to 12 and the year by the last two figures of the year in question (73 etc.). Hours shall be entered in the following order : the hour, represented by a number 00 to 24, and the minutes by a number 00 to 60. 3 Accompanying documents must be retained for a minimum period of 5 years after use. v.A.1 Control Copy THE EUROPEAN COMMUNITIES NO A 1 Consignor (name and address in full) 5 Competent agency 2 Consignee (name and address m full) 6 Service or local office to which the consignor is responsible A C C O M P A N Y IN G D O C U M E N T F O R W IN E C om m un ity pr od uc ts o th e r th a n qu al ity w in es p .s .r . an d w in e s fo rt ifi e d fo r d is til la tio n 3 Transporter (name and address in full) 7 Document drawn up on No stamp (Signature of consignor)4 Means of transportation on departure : type ( lorry, railway wagon, boat, aeroplane etc.) 8 Customs document if any form -  No of from customs office number : or name : 9 TRANSPORTED PRODUCTS 12 Actual alcoholic strength 10 Number and nature of packages 1 1 Description according to the relevant provisions 13 Total alcoholic strength Density 14 Special particulars 15 Wine ­ growing zone 16 Quantity (in figures) I : (Litres) 18 Totals 17 Total quantity (in words) kg : kg 19 Transportation departed To be completed only for intra- Community trade 22 Date and hour of the deadline for arrival at the following place of unloadingon 21 Transportation departed at 20 Date and hour of the deadline for arrival at the following customs office of departure onhr at hrfrom the following place of loading  from the following customsoffice of destination on on at hr hr 23 RESERVED FOR THE COMPETENT AUTHORITIES class="page"> THE EUROPEAN COMMUNITIES No A V.A.2 To accompany the products and to be delivered to the consignee 1 Consignor (name and address in fult) 5 Competent agency 2 Consignee (name and address in full) 6 Service or local office to which the consignor is responsible A C C O M P A N Y IN G D O C U M E N T F O R W IN E Q uality w in es p.s.r . 3 Transporter (name and address in full) 7 Document drawn up on No stamp (Signature of consignor)4 Means of transportation on departure : type (lorry, railway wagon, boat, aeroplane etc.) 8 Customs document if any form No  of from customs office number : .. or name : ... 9 TRANSPORTED PRODUCTS 12 Actual alcoholic strength 10 Number and nature of packages 1 1 Description according to the relevant provisions 13 Total alcoholic strength Density 14 Special particulars 15 Wine ­ growing zone 16 Quantity (in figures) I : (Litres) 17 Total quantity (in words) 18 Totals kg : kg 1 9 Transportation departed To be completed only for intra-Community trade 22 Date and hour of the deadline for arrival at the following place of unloadingon 21 Transportation departed hr 20 Date and hour of the deadline for arrival at the following customs office of departure onat I at hrfrom the following place of loading from the following customsoffice of destination on on at hr hr 23 RESERVED FOR THE COMPETENT AUTHORITIES SAA nr\foe rtv/orloaf 24 ANY CHANGES IN MEANS OF TRANSPORTATION 25 Date 26 New means of transportation 27 New transporter (name and address in full ) Type : No or name : Type : No or name : &gt; Type : No or name : Type : No or name : 28 ANY ACCIDENTS DURING TRANSPORTATION 29 Statement of the facts and the measures taken 30 Visa of the competent authorities NOTES 1 This document should be completed either in type or legibly in ink, using BLOCK CAPITALS. 2 Dates shall be entered in the following order : the day, represented by a number 01 to 31 , the month by a number 01 to 12 and the year by the last two figures of the year in question (73 etc.) . Hours shall be entered in the following order : the hour, represented by a number 00 to 24, and the minutes by a number 00 to 60. 3 Accompanying documents must be retained for a minimum period of 5 years after use. THE EUROPEAN COMMUNITIES v.A.2 Control Copy No A 1 Consignor (name and address in full) 5 Competent agency 2 Consignee (name and address in full) 6 Service or local office to which the consignor is responsible A C C O M P A N Y IN G D O C U M E N T F O R W IN E Q uality w in e s p.s.r . 3 Transporter (name and address in full) 7 Document drawn up on No stamp (Signature of consignor)4 Means of transportation on departure : type (lorry, railway wagon, boat, aeroplane etc.) 8 Customs document if any form No of from customs office number : or name : 9 TRANSPORTED PRODUCTS 12 Actual alcoholic strength 10 Number and nature of packages 1 1 Description according to the relevant provisions 13 Total alcoholic strength Density 14 Special particulars 15 Wine ­ growing zone 16 Quantity ( in figures) I : (Litres) 17 Total quantity (in words) 18 Totals kg : kg 19 Transportation departed To be completed only for intra-Community trade 22 Date and hour of the deadline for arrival at the following place orunloadingor 21 Transportation departed at hr 20 Date and hour of the deadline for arrival at the following customs office of departure on at hrfrom the following place of loading from the following customsoffice of destination on on at hr hr 23 RESERVED FOR THE COMPETENT AUTHORITIES class="page"> To accompany the products and to be delivered to the consignee THE EUROPEAN COMMUNITIES No AV.A.3 1 Consignor (name and address in full) 5 Competent agency 2 Consignee (name and address in full) 6 Service or local office to which the consignor is responsible A C C O M P A N Y IN G D O C U M E N T F O R W IN E Im po rte d pr od uc ts o th e r th a t ) w in e s fo rt ifi ed fo r di st ill at io n 3 Transporter (name and address in full) 7 Document drawn up on i r I stamp No (Signature of consignor)4 Means of transportation on departure : type (lorry, railway wagon, boat, aeroplane etc.) 8 Customs document if any form No of from customs office number : or name : 9 TRANSPORTED PRODUCTS 12 Actual alcoholic strength 10 Number and nature of packages 1 1 Description according to the relevant provisions 13 Total alcoholic strength Density 14 No of document VI1 or VI2. Date and office of customs clearance 16 Quantity (in figures) I : (Litres) 17 Total quantity (in words) 18 Totals kg : kg To be completed only for intra-Community trade19 Transportation departed 22 Date and hour of the deadline for arrival at the following place of unloadingon 21 Transportation departed20 Date and hour of the deadlinefor arrival at the following customs office of departure onat hr at hrfrom the following place of loading  from the following customsoffice of destination on on hr a I hr 23 RESERVED FOR THE COMPETENT AUTHORITIES 24 ANY CHANGES IN MEANS OF TRANSPORTATION 25 Date 26 New means of transportation 27 New transporter (name and address in full ) Type : No or name : Type : No or name : Type : No or name : Type : No or name : 28 ANY ACCIDENTS DURING TRANSPORTATION 23 Statement of the facts and the measures taken 30 Visa of the competent authorities NOTES 1 This document should be completed either in type or legibly in ink, using BLOCK CAPITALS. 2 Dates shall be entered in the following order : the day, represented by a number 01 to 31 , the month by a number 01 to 12 and the year by the last two figures of the year in question (73 etc.). Hours shall be entered in the following order : the hour, represented by a number 00 to 24, and the minutes by a number 00 to 60. 3 Accompanying documents must be retained for a minimum period of 5 years after use. THE EUROPEAN COMMUNITIESV.A.3 Control Copy No A 1 Consignor (name and address in full) 5 Competent agency 2 Consignee (name and address in full) 6 Service or local office to which the consignor is responsible A C C O M P A N Y IN G D O C U M E N T F O R W IN E Im po rte d pr od uc ts o th e r th an w in e s fo rt ifi ed fo r di st ill at io n 3 Transporter (name and address in full) 7 Document drawn up on I 1 r No stamp (Signature of consignor)4 Means of transportation on departure : type (lorry, railway wagon, boat, aeroplane etc.) 8 Customs document if any form No of from customs office number : or name : 9 TRANSPORTED PRODUCTS 12 Actual alcoholic strength 10 Number and nature of packages 1 1 Description according to the relevant provisions 13 Total alcoholic strength Density 14 No of document VI1 or VI2. Date and office of customs clearance 16 Quantity (in figures) I : (Litres) 18 Totals 17 Total quantity (in words) kg : kg 19 Transportation departed To be completed only for intra-Community trade 22 Date and hour of the deadline for arrival at the following place of unloadingori 21 Transportation departed at fir 20 Date and hour of the deadline for arrival at the following customs office of departure on at hr from the following place of loading from the following customsoffice of destination on on hr at hr ] 23 RESERVED FOR THE COMPETENT AUTHORITIES class="page"> V.A.4 To accompany the products and to be delivered to the consignee THE EUROPEAN COMMUNITIES NO A 1 Consignor (name and address in full) 5 Competent agency 2 Consignee (name and address in full ) 6 Service or local office to which the consignor is responsible A C C O M P A N Y IN G D O C U M E N T F O R W IN E W in e s fo rt ifi e d fo r d is til la tio n 3 Transporter (name and address in full) 7 Document drawn up on No stamp (Signature of consignor)4 Means of transportation on departure : type (lorry, railway wagon, boat, aeroplane etc.) 8 Customs document if any form No of from customs office number : or name : 9 TRANSPORTED PRODUCTS 11 Composition 12 Wine 1 3 Added distillate 15 10 Number and nature of packages 14 Country of origin despatch Actual Alco ­ holic str'gth 16 Quantity ( in figures) 12c12a Country of origin or despatch 12b Actual alcoholic strength % 13a Nature 13b Country of origin or despatch 13c Actual Alco ­ holic str'gth 13d % per hiper hi I : ( Litres) 17 Total quantity (in words) 18 Totals kg : kg 19 Transportation departed To be completed only for intra-Community trade 22 Date and hour of the deadline for arrival at the following place of unloadingon 21 Transportation departed at hr 20 Date and hour of the deadline for arrival at the following customs office of departure on hraifrom the following place of loading from the following customsoffice of destination or on at hr hr 23 RESERVED FOR THE COMPETENT AUTHORITIES 24 ANY CHANGES IN MEANS OF TRANSPORTATION 25 Date 26 New means of transportation 27 New transporter (name and address in full ) Type : No or name : Type : No or name : Type : No or name : Type : No or name : 28 ANY ACCIDENTS, DURING TRANSPORTATION 29 Statement of the facts and the measures taken 30 Visa of the competent authorities NOTES 1 this document should be completed either in type or legibly in ink, using BLOCK CAPITALS. 2 Dates shall be entered, in the following order : the day, represented by a number 01 to 31 , the month by a number 01 to 12 and the year by the last two figures of the year in question (73 etc.)- Hours shall be entered in the following order : the hour, represented by a number 00 to 24, and the minutes by a number 00 to 60. 3 Accompanying documents must be retained for a minimum period of 5 years after use. Control Copy THE EUROPEAN COMMUNITIES NO AV.A.4 1 Consignor (name and address in full ) 5 Competent agency 2 Consignee (name and address in full ) ' 6 Service or local office to which the consignor is responsible A C C O M P A N Y IN G D O C U M E N T F O R W IN E W in e s fo rt ifi e d fo r d is til la tio n 3 Transporter (name and address in full) 7 Document drawn up on I T I stamp No (Signature of consignor)4 Means of transportation on departure : type ( lorry, railway wagon, boat, aeroplane etc.) 8 Customs document if any form No of from customs office number : or name : 9 TRANSPORTED PRODUCTS 11 Composition 15 10 12 Wine 1 3 Added distillateNumber and nature of packages 14 Country of origin despatch 16 Quantity ( in figures) Actual Alco ­ holic str'gth 12c 13d12a Country of origin or despatch 12b Actual alcoholic strength % 13a Nature 13b Country of origin or despatch 13c Actual Alco ­ holic str'gth % per hi per hi ( Litres) 17 Total quantity (in words) 18 Totals kg : kg 19 Transportation departed To be completed only for intra-Community trade on 21 Transportation departed 22 Date and hour of the deadline for arrival at the following place of unloading20 Date and hour of the deadlinefor arrival at the following customs office of departureat hr on at hr from the following place of loading from the following customsoffice of destination on on at hi hr 23 RESERVED FOR THE COMPETENT AUTHORITIES class="page"> THE EUROPEAN COMMUNITIESV.A.5 To accompany the products and to be delivered to the consignee No A 1 Consignor (name and address in full) 5 Competent agency 2 Consignee (name and address in full) 6 Service or local office to which the consignor is responsible A C C O M P A N Y IN G D O C U M E N T F O R W IN E C om m un ity pr od uc ts o th e r th a n w in e s fo rt ifi e d fo r d is til la tio n 3 Transporter (name and address in full) 7 Document drawn up on No stamp (Signature of consignor)4 Means of transportation on departure : type (lorry, railway wagon, boat, aeroplane etc.) 8 Customs document if any form No of from customs office number : or name : 9 TRANSPORTED PRODUCTS 12 Actual alcoholic strength 10 Number and nature of packages 1 1 Description according to the relevant provisions ' 13 Total alcoholic strength Density 14 Special particulars 15 Wine ­ growing zone 16 Quantity ( in figures) i : (Litres) « 1 7 Total quantity (in words) 18 Totals kg : kg 1 9 Transportation departed To be completed only for intra-Community trade 22 Date and hour of the deadline for arrival at the following place of unloadingon 21 Transportation departed at hr 20 Date and hour of the deadline for arrival at the following customs office of departure or at r »rfrom the following place of loading from the following customsoffice of destination on on ai hr hr 23 RESERVED FOR THE COMPETENT AUTHORITIES 24 ANY CHANGES IN MEANS OF TRANSPORTATION 25 Date 26 New means of transportation 27 New transporter (name and address in full ) Type : No or name : Type : No or name : Type : No or name : Type : No or name : 28 ANY ACCIDENTS DURING TRANSPORTATION 29 Statement of the facts and the measures taken 30 Visa of the competent authorities NOTES 1 This document should be completed either in type or legibly in ink, using BLOCK CAPITALS. 2 Dates shall be entered in the following order : the day, represented by a number 01 to 31 , the month by a number 01 to 12 and the year by the last two figures of the year in question (73 etc.). Hours shall be entered in the following order : the hour, represented by a number 00 to 24, and the minutes by a number 00 to 60. 3 Accompanying documents must be retained for a minimum period of 5 years after use. V.A.5 Control Copy THE EUROPEAN COMMUNITIES No A 5 Competent agency1 Consignor (name and address in full ) 2 Consignee (name and address in full) 6 Service or local office to which the consignor is responsible A C C O M P A N Y IN G D O C U M E N T F O R W IN E C om m un ity pr od uc ts o th e r th a n w in e s fo rt ifi e d fo r di st ill at io n 3 Transporter (name and address in full) 7 Document drawn up on No stamp (Sianafure of consiannrl4 Means of transportation on departure : type ( lorry, railway wagon, boat, aeroplane etc.) : 8 Customs document if any form Nonumber : or name : ... of from customs office ... 9 TRANSPORTED PRODUCTS 12 Actual alcoholic strength 10 Number and nature of packages 1 1 Description according to the relevant provisions 13 Total alcoholic strength Density 14 Special particulars 15 Wine ­ growing zone 16 Quantity (in figures) I : (Litres) 17 Total quantity (in words) 18 Totals kg : kg 19 Transportation departed To be completed only for intra - Community trade on 21 Transportation departed 22 Date and hour of the deadline for arrival at the following place of unloading20 Date and hour of the deadlinefor arrival at the following customs office of departure oiat | fir at hr from the following place of loading from the following customs office of destination on on at hr hr 23 RESERVED FOR THE COMPETENT AUTHORITIES